
	
		II
		110th CONGRESS
		2d Session
		S. 2760
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Leahy (for himself
			 and Mr. Bond) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  enhance the national defense through empowerment of the National Guard,
		  enhancement of the functions of the National Guard Bureau, and improvement of
		  Federal-State military coordination in domestic emergency response, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Empowerment and
			 State-National Defense Integration Act of 2008.
		2.Expanded authority of
			 the Chief of the National Guard Bureau
			(a)Membership on
			 Joint Chiefs of Staff
				(1)In
			 generalSection 151(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
					
						(7)The Chief of the National Guard
				Bureau.
						.
				(2)Conforming
			 amendmentSection 10502 of such title is amended—
					(A)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively; and
					(B)by inserting after subsection (c) the
			 following new subsection (d):
						
							(d)Member of Joint
				Chiefs of StaffThe Chief of
				the National Guard Bureau shall perform the duties prescribed for him or her as
				a member of the Joint Chiefs of Staff under section 151 of this
				title.
							.
					(b)Annual report to
			 congress on validated requirementsSection 10504 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(c)Annual report on
				validated requirementsNot
				later than December 31 each year, the Chief of the National Guard Bureau shall
				submit to Congress a report on the following:
						(1)The requirements validated under section
				10503a(b)(1) of this title during the preceding fiscal year.
						(2)The requirements referred to in paragraph
				(1) for which funding is to be requested in the next budget for a fiscal year
				under section 10544 of this title.
						(3)The requirements referred to in paragraph
				(1) for which funding will not be requested in the next budget for a fiscal
				year under section 10544 of this
				title.
						.
			3.Expanded
			 functions of the National Guard Bureau
			(a)Military
			 assistance for civil authoritiesChapter 1011 of title 10, United States
			 Code, is amended by inserting after section 10503 the following new
			 section:
				
					10503a.Functions of
				National Guard Bureau: military assistance to civil authorities 
						(a)Identification
				of additional necessary assistanceThe Chief of the National Guard Bureau
				shall—
							(1)identify gaps between Federal and State
				military capabilities to prepare for and respond to emergencies; and
							(2)make recommendations to the Secretary of
				Defense on programs and activities of the National Guard for military
				assistance to civil authorities to address such gaps.
							(b)Scope of
				responsibilitiesIn meeting
				the requirements of subsection (a), the Chief of the National Guard Bureau
				shall, in coordination with the adjutants general of the States, have
				responsibilities as follows:
							(1)To validate the requirements of the several
				States and Territories with respect to military assistance to civil
				authorities.
							(2)To develop doctrine and training
				requirements relating to the provision of military assistance to civil
				authorities.
							(3)To acquire equipment, materiel, and other
				supplies and services for the provision of military assistance to civil
				authorities.
							(4)To assist the Secretary of Defense in
				preparing the budget required under section 10544 of this title.
							(5)To administer amounts provided the National
				Guard for the provision of military assistance to civil authorities.
							(6)To carry out any other responsibility
				relating to the provision of military assistance to civil authorities as the
				Secretary of Defense shall specify.
							(c)AssistanceThe Chairman of the Joint Chiefs of Staff
				shall assist the Chief of the National Guard Bureau in carrying out activities
				under this section.
						(d)Consultation(1)The Chief of the National Guard Bureau
				shall carry out activities under this section through and utilizing an
				integrated planning process established by the Chief of the National Guard
				Bureau for purposes of this subsection. The planning process may be known as
				the National Guard Bureau Strategic Integrated Planning
				Process.
							(2)(A)Under the integrated planning process
				established under paragraph (1)—
									(i)the planning committee described in
				subparagraph (B) shall develop and submit to the planning directorate described
				in subparagraph (C) plans and proposals on such matters under the planning
				process as the Chief of the National Guard Bureau shall designate for purposes
				of this subsection; and
									(ii)the planning directorate shall review and
				make recommendations to the Chief of the National Guard Bureau on the plans and
				proposals submitted to the planning directorate under clause (i).
									(B)The planning committee described in this
				subparagraph is a planning committee (to be known as the State Strategic
				Integrated Planning Committee) composed of the adjutant general of each
				of the several States, the Commonwealth of Puerto Rico, Guam, the Virgin
				Islands, and the District of Columbia.
								(C)The planning directorate described in this
				subparagraph is a planning directorate (to be known as the Federal
				Strategic Integrated Planning Directorate) composed of the following
				(as designated by the Secretary of Defense for purposes of this
				subsection):
									(i)A
				major general of the Army National Guard.
									(ii)A
				major general of the Air National Guard.
									(iii)A major general of the regular Army.
									(iv)A
				major general of the regular Air Force.
									(v)A
				major general (other than a major general under clauses (iii) and (iv)) of the
				United States Northern Command.
									(vi)The Director of the Joint Staff of the
				National Guard Bureau under section 10505 of this title.
									(vii)Seven adjutants general from the planning
				committee under paragraph
				(B).
									.
			(b)Budgeting for
			 training and equipment for military assistance to civil authorities and other
			 domestic missionsChapter
			 1013 of such title is amended by adding at the end the following new
			 section:
				
					10544.National Guard
				training and equipment: budget for military assistance to civil authorities and
				for other domestic operations
						(a)In
				generalThe budget
				justification documents materials submitted to Congress in support of the
				budget of the President for a fiscal year (as submitted with the budget of the
				President under section 1105(a) of title 31) shall specify separate amounts for
				training and equipment for the National Guard for purposes of military
				assistance to civil authorities and for other domestic operations during such
				fiscal year.
						(b)Scope of
				fundingThe amounts specified
				under subsection (a) for a fiscal year shall be sufficient for purposes as
				follows:
							(1)The development and implementation of
				doctrine and training requirements applicable to the assistance and operations
				described in subsection (a) for such fiscal year.
							(2)The acquisition of equipment, materiel, and
				other supplies and services necessary for the provision of such assistance and
				such operations in such fiscal
				year.
							.
			(c)Clerical
			 amendments
				(1)The table of sections at the beginning of
			 chapter 1011 of such title is amended by inserting after the item relating to
			 section 10503 the following new item:
					
						
							10503a. Functions of
				National Guard Bureau: military assistance to civil
				authorities.
						
						.
				(2)The table of sections at the beginning of
			 chapter 1013 of such title is amended by adding at the end the following new
			 item:
					
						
							10544. National Guard training and equipment: budget for
				military assistance to civil authorities and for other domestic
				operations.
						
						.
				4.Redesignation of
			 positions of Director of the Army National Guard, Director of the Air National
			 Guard, and associated positions
			(a)RedesignationSection
			 10506 of title 10, United States Code, is amended—
				(1)by striking
			 Director, Army National Guard each place it appears and
			 inserting Vice Chief, Army National Guard;
				(2)by striking
			 Deputy Director, Army National Guard each place it appears and
			 inserting Deputy Vice Chief, Army National Guard;
				(3)by striking
			 Director, Air National Guard each place it appears and inserting
			 Vice Chief, Air National Guard; and
				(4)by striking
			 Deputy Director, Air National Guard each place it appears and
			 inserting Deputy Vice Chief, Air National Guard.
				(b)Conforming
			 amendmentSection 14512(a)(2)(D) of such title is amended by
			 striking Director of the Army National Guard, or Director of the Air
			 National Guard and inserting Vice Chief of the Army National
			 Guard, or Vice Chief of the Air National Guard.
			(c)References
				(1)Director, army
			 national guardAny reference in a law, regulation, document,
			 paper, or other record of the United States to the Director of the Army
			 National Guard shall be deemed to be a reference to the Vice Chief of the Army
			 National Guard.
				(2)Deputy
			 director, army national guardAny reference in a law, regulation,
			 document, paper, or other record of the United States to the Deputy Director of
			 the Army National Guard shall be deemed to be a reference to the Deputy Vice
			 Chief of the Army National Guard.
				(3)Director, air
			 national guardAny reference in a law, regulation, document,
			 paper, or other record of the United States to the Director of the Air National
			 Guard shall be deemed to be a reference to the Vice Chief of the Air National
			 Guard.
				(4)Deputy
			 director, air national guardAny reference in a law, regulation,
			 document, paper, or other record of the United States to the Deputy Director of
			 the Air National Guard shall be deemed to be a reference to the Deputy Vice
			 Chief of the Air National Guard.
				5.Treatment of
			 certain service as joint duty experience
			(a)Vice Chiefs,
			 Army and Air National GuardSection 10506(a)(3) of title 10,
			 United States Code, as amended by section 4(a) of this Act, is further
			 amended—
				(1)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F),
			 respectively; and
				(2)by inserting after
			 subparagraph (B) the following new subparagraph (C):
					
						(C)Service of an officer as adjutant
				general shall be treated as joint duty experience for purposes of assignment or
				promotion to any position designated by law as open to a National Guard general
				officer.
						.
				(b)Adjutants
			 general and similar officersThe service of an officer of the
			 Armed Forces as adjutant general, or as an officer (other than adjutant
			 general) of the National Guard of a State who performs the duties of adjutant
			 general under the laws of such State, shall be treated as joint duty or joint
			 duty experience for purposes of any provisions of law required such duty or
			 experience as a condition of assignment or promotion.
			(c)Annual reports
			 on duty in joint force headquarters To qualify as joint duty
			 experienceNot later than six months after the date of the
			 enactment of this Act, and annually thereafter, the Chief of the National Guard
			 Bureau shall, in consultation with the adjutants general of the National Guard,
			 submit to the Chairman of the Joint Chiefs of Staff and to Congress a report
			 setting forth the recommendations of the Chief of the National Guard Bureau as
			 to which duty of officers, and which duty of enlisted members, of the National
			 Guard in the Joint Force Headquarters of the National Guard of the States
			 should qualify as joint duty or joint duty experience for purposes of the
			 provisions of law requiring such duty or experience as a condition of
			 assignment or promotion.
			(d)Annual reports
			 on joint education coursesNot later than six months after the
			 date of the enactment of this Act, and annually thereafter, the Chairman of the
			 Joint Chiefs of Staff shall submit to Congress a report setting forth
			 information on the joint education courses available through the Department of
			 Defense for purposes of the pursuit of joint careers by officers in the Armed
			 Forces. Each report shall include, for the preceding year, the
			 following:
				(1)A list and
			 description of the joint education courses so available during such
			 year.
				(2)A list and
			 description of the joint education courses listed under paragraph (1) that are
			 available to and may be completed by officers of the reserve components of the
			 Armed Forces in other than an in-resident duty status under title 10, United
			 States Code, or title 32, United States Code.
				(3)For each course
			 listed under paragraph (1), the number of officers from each Armed Force who
			 pursued such course during such year, including the number of officers of the
			 Army National Guard, and of the Air National Guard, who pursued such
			 course.
				6.Enhancement of
			 authorities relating to the United States Northern Command and other combatant
			 commands
			(a)Commands
			 responsible for support to civil authorities in the United
			 StatesThe United States Northern Command and the United States
			 Pacific Command shall be the combatant commands of the Armed Forces that are
			 principally responsible for the support of civil authorities in the United
			 States by the Armed Forces.
			(b)Discharge of
			 responsibilityIn discharging the responsibility set forth in
			 subsection (a), the Commander of the United States Northern Command and the
			 Commander of the United States Pacific Command shall each—
				(1)in consultation
			 with and acting through the Chief of the National Guard Bureau and the Joint
			 Force Headquarters of the National Guard of the State or States concerned,
			 assist the States in the employment of the National Guard under State control,
			 including National Guard operations conducted in State active duty or under
			 title 32, United States Code; and
				(2)facilitate the
			 deployment of the Armed Forces on active duty under title 10, United States
			 Code, as necessary to augment and support the National Guard in its support of
			 civil authorities when National Guard operations are conducted under State
			 control, whether in State active duty or under title 32, United States
			 Code.
				(c)Memorandum of
			 understanding
				(1)Memorandum
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Commander of the United States Northern Command, the Commander
			 of the United States Pacific Command, and the Chief of the National Guard
			 Bureau shall, with the approval of the Secretary of Defense, jointly enter into
			 a memorandum of understanding setting forth the operational relationships, and
			 individual roles and responsibilities, during responses to domestic emergencies
			 among the United States Northern Command, the United States Pacific Command,
			 and the National Guard Bureau.
				(2)ModificationThe
			 Commander of the United States Northern Command, the Commander of the United
			 States Pacific Command, and the Chief of the National Guard Bureau may from
			 time to time modify the memorandum of understanding under this subsection to
			 address changes in circumstances and for such other purposes as the Commander
			 of the United States Northern Command, the Commander of the United States
			 Pacific Command, and the Chief of the National Guard Bureau jointly consider
			 appropriate. Each such modification shall be subject to the approval of the
			 Secretary of Defense.
				(d)Authority To
			 modify assignment of command responsibilityNothing in this
			 section shall be construed as altering or limiting the power of the President
			 or the Secretary of Defense to modify the Unified Command Plan in order to
			 assign all or part of the responsibility described in subsection (a) to a
			 combatant command other than the United States Northern Command or the United
			 States Pacific Command.
			(e)RegulationsThe
			 Secretary of Defense shall prescribe regulations for purposes of aiding the
			 expeditious implementation of the authorities and responsibilities in this
			 section.
			7.State control of
			 Federal military forces engaged in activities within the States and
			 possessions
			(a)In
			 generalPart I of subtitle A of title 10, United States Code, is
			 amended by inserting after chapter 15 the following new chapter:
				
					16Control of the
				Armed Forces in Activities Within the States and possessions
						
							Sec. 
							341. Tactical control of the armed forces engaged in activities
				  within the States and possessions: emergency response activities.
						
						341.Tactical
				control of the armed forces engaged in activities within the States and
				possessions: emergency response activities
							(a)In
				generalThe Secretary of Defense shall prescribe in regulations
				policies and procedures to assure that tactical control of the armed forces on
				active duty within a State or possession is vested in the governor of the State
				or possession, as the case may be, when such forces are engaged in emergency
				response activities within such State or possession.
							(b)Discharge
				through Joint Force HeadquartersThe policies and procedures
				required under subsection (a) shall provide for the discharge of tactical
				control by the governor of a State or possession as described in that
				subsection through the Joint Force Headquarters of the National Guard in the
				State or possession, as the case may be, acting through the officer of the
				National Guard in command of the Headquarters.
							(c)Possessions
				definedNotwithstanding any provision of section 101(a), in this
				section, the term possessions means the Commonwealth of Puerto
				Rico, Guam, and the Virgin
				Islands.
							.
			(b)Clerical
			 amendmentsThe tables of chapters at the beginning of title 10,
			 United States Code, and at the beginning of part I of subtitle A of such title,
			 are each amended by inserting after the item relating to chapter 15 the
			 following new item:
				
					
						16. Control
				  of the Armed Forces in Activities Within the States and
				  Possessions341
					
					.
			8.Requirements
			 relating to National Guard officers in certain command positions
			(a)Commander of
			 Army North CommandThe officer serving in the position of
			 Commander, Army North Command, shall be an officer in the Army National Guard
			 of the United States.
			(b)Commander of
			 Air Force North CommandThe officer serving in the position of
			 Commander, Air Force North Command, shall be an officer in the Air National
			 Guard of the United States.
			(c)Sense of
			 CongressIt is the sense of Congress that, in assigning officers
			 to the command positions specified in subsections (a) and (b), the President
			 should afford a preference in assigning officers in the Army National Guard of
			 the United States or Air National Guard of the United States, as applicable,
			 who have served as the adjutant general of a State.
			(d)Certain joint
			 task force positions
				(1)In
			 generalOf the officers serving in the positions specified in
			 each subparagraph of paragraph (2), as least one such officer under each
			 subparagraph shall be an officer in the Army National Guard of the United
			 States or an officer in the Air National Guard of the United States.
				(2)Covered
			 positionsThe positions specified in this paragraph are:
					(A)Commander, Joint
			 Task Force Alaska, and Deputy Commander, Joint Task Force Alaska.
					(B)Commander, Joint
			 Task Force Civil Support, and Deputy Commander, Joint Task Force Civil
			 Support.
					(C)Commander, Joint
			 Task Force North, and Deputy Commander, Joint Task Force North.
					
